DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21 and 27 are objected to because of the following informalities:  Claim 21 is missing a period at the end of the claim.  Line 1 of claim 27 has the word “comprising” twice.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,140,321 in view of Wong et al. (United States Patent Application Publication 2016/0231528). 
Application 17/492449
United States Patent 11,140,321
Claim 21
Claim 4 as dependent on claim 1
A camera, comprising:
A camera, comprising:
an image sensor configured to capture light projected onto a surface of the image sensor through an optics component;
an image sensor configured to capture light projected onto a surface of the image sensor through an optics component;
the optics component, configured to:
the optics component, configured to:
move along an optical axis of the optics component to allow an actuator comprising one or more drive magnets to cause the optics component to move along the optical axis,
move along an optical axis of the optics component to allow an actuator comprising one or more drive magnets to cause the optics component to move along the optical axis; and
wherein the one or more drive magnets are positioned at an angle with respect to four different corners of the optics component; and
Claim 4: wherein the one or more drive magnets are positioned at an angle with respect to four different corners of the camera
move along one or more axes orthogonal to the optical axis to allow the actuator to cause the optics component to move along the one or more axes;
move along one or more axes orthogonal to the optical axis to allow the actuator to cause the optics component to move along the one or more axes;
the actuator, comprising an optical image stabilization (OIS) coil configured to cause one of the one or more drive magnets to move along the one or more axes orthogonal to the optical axis;
the actuator, comprising an optical image stabilization (OIS) coil configured to cause one of the one or more drive magnets to move along the one or more axes orthogonal to the optical axis;
a first probe magnet mounted on a surface of the optics component;
a probe magnet mounted on a surface of the optics component; and
a second probe magnet mounted in a different location on the optics component than the first probe magnet;
 
a first position sensor configured to detect changes in a current location of the first probe magnet as the first probe magnet moves along with the optics component responsive to the actuator;
a position sensor located within the flux region of the probe magnet, configured to detect changes in a current location of the probe magnet as the probe magnet moves along with the optics component responsive to the actuator according to changes in the flux region of the probe magnet,
a second position sensor configured to detect changes in a current location of the second probe magnet; and
 
wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera
Claim 4: wherein the probe magnet is located along a side of the camera between two of the one or more drive magnets.


However, claim 4 of U.S. Patent No. 11,140,321 fails to claim a second probe magnet mounted in a different location on the optics component than the first probe magnet; a second position sensor configured to detect changes in a current location of the second probe magnet; and wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera.
Wong is a similar or analogous system to the claimed invention as evidenced Wong teaches a camera module wherein the motivation of increasing position detection accuracy by cancelling an external magnetic field would have prompted a predictable variation of Moto by applying Wong’s known principal of providing a second probe magnet mounted in a different location on the optics component than the first probe magnet (figure 3A exhibits a second probe magnet 3012a opposite a first probe magnet as disclosed at paragraph 153); a second position sensor configured to detect changes in a current location of the second probe magnet (figure 3A exhibits a position sensor 3002a opposite a first position sensor as disclosed at paragraph 153); and wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera (figure 3A exhibits wherein the position sensors 3002a are on opposite sides between different pairs of drive magnets).
In view of the motivations such as increasing position detection accuracy by cancelling an external magnetic field one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moto.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 21 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 11,140,321 in view of Wong.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,140,321 in view of Wong. 
Application 17/492449
United States Patent 11,140,321
Claim 22
Claim 4 as dependent on claim 1
The camera of claim 21,
 
wherein the first position sensor and the second position sensor are mounted on the surface of the OIS coil that is on an image sensor side of a carrier for the OIS coil.
wherein the position sensor is mounted on an image sensor side of a surface of a carrier of the OIS coil. (it is apparent that when adding a second position sensor as taught by Wong, that it would have been obvious to claim both positions sensors located in similar positions as the position of the position sensor of claim 1 in the patent).


In view of the foregoing, claim 22 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 11,140,321 in view of Wong.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,140,321 in view of Wong and further in view of Moto et al. (United States Patent Application Publication 2018/0039161). 
However, claim 4 of U.S. Patent No. 11,140,321 fails to claim wherein the first position sensor and the second position sensor are mounted on the surface of the OIS coil that is on an object field side of a carrier for the OIS coil.
Claim 4 of U.S. Patent No. 11,140,321 claims wherein the position sensor is mounted on an image sensor side of a surface of a carrier of the OIS coil (as claimed in claim 1).  Moto teaches wherein position sensors are mounted on an object field side of a carrier for the OIS coil (figure 7 exhibits wherein a position sensor 19B is mounted on an object field side of coil carrier 18).  Because both claim 4 of U.S. Patent No. 11,140,321 and Moto teach mounting position sensors on a carrier of an OIS coil, it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute one location for the other to achieve the predictable result of determining a lens position.
In view of the foregoing, claim 23 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 11,140,321 in view of Wong and further in view of Moto.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,140,321 in view of Wong and further in view of Moto. 
However, claim 4 of U.S. Patent No. 11,140,321 fails to claim herein the first position sensor and the second position sensor are mounted on a surface of a substrate of the camera located on a same side as the image sensor with respect to the optics component.
Claim 4 of U.S. Patent No. 11,140,321 claims wherein the position sensor is mounted on an image sensor side of a surface of a carrier of the OIS coil (as claimed in claim 1).  Moto teaches wherein position sensors are mounted on a surface of a substrate of the camera located on a same side as the image sensor with respect to the optics component (figure 8 exhibits wherein a position sensor 19B is mounted on a surface of a substrate of the camera located on a same side as the image sensor with respect to the optics component).  Because both claim 4 of U.S. Patent No. 11,140,321 and Moto teach mounting position sensors, it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute one location for the other to achieve the predictable result of determining a lens position.
In view of the foregoing, claim 24 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 11,140,321 in view of Wong and further in view of Moto.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,140,321 in view of Wong and further in view of Moto. 
However, claim 4 of U.S. Patent No. 11,140,321 fails to claim wherein respective flux regions of the first probe magnet and the second probe magnet overlap with at least one respective flux region of the one or more drive magnets.
At the time of filing, there was a recognized problem or need in the art to mount probe magnets in the vicinity of drive magnets.  There were a finite number of identified and predictable potential solutions to the recognized need or problem which were:
Mount the magnets such that their flux regions overlap (paragraph 79 of Moto teaches that the drive magnets M will interfere with probe magnet 19a); or
Mount the magnets such that their flux regions do not overlap (figure 11A of Moto teaches that a shield N can be provided to prevent interference between the magnets as disclosed at paragraph 82).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all the solutions result in a sensing system for determining lens position.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 25 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 11,140,321 in view of Wong and further in view of Moto.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,140,321 in view of Wong and further in view of claim 6 in United States Patent No. 11,140,321. 
Claim 4 of U.S. Patent No. 11,140,321 fails to claim wherein the camera is implemented within a portable multifunction device.
However, claim 6 of U.S. Patent No. 11,140,321 which is also dependent on claim 1 claims “wherein the camera is implemented within a portable multifunction device.”  Because claims 4 and 6 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 6 so that it is dependent on claim 4 for the purpose of providing a user with a device which can perform multiple functions in addition to stable image capturing.
In view of the foregoing, claim 26 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 11,140,321 in view of Wong and further in view of claim 6 in United States Patent No. 11,140,321.
Claim 27 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,140,321.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Application 17/492449
United States Patent 11,140,321
Claim 27
Claim 10 as dependent on claim 8
A device comprising, comprising:
A device comprising, comprising:
one or more processors;a memory, storing program instructions that cause the one or more processors to implement a controller to signal an actuator of a camera to cause movement of an optics component of the camera;
one or more processors;a memory, storing program instructions that cause the one or more processors to implement a controller to signal an actuator of a camera to cause movement of an optics component of the camera;
the camera, comprising:
the camera, comprising:
the actuator, comprising one or more drive magnets, 
the actuator, comprising one or more drive magnets;
wherein the one or more drive magnets are positioned at an angle with respect to four different corners of the optics component;
Claim 10: wherein the one or more drive magnets are positioned at an angle with respect to four different corners of the camera,
one or more coils configured to move the one or more drive magnets according to Lorentz forces generated when an electric current is applied to the one or more coils;
one or more coils configured to move the one or more drive magnets according to Lorentz forces generated when an electric current is applied to the one or more coils;
a first probe magnet mounted on a surface of the optics component;
a probe magnet mounted on a surface of the optics component; and
a second probe magnet mounted in a different location on the optics component than the first probe magnet;
Claim 10:a second probe magnet mounted in a different location on the optics component than the probe magnet, 
a first position sensor configured to detect changes in a current location of the first probe magnet as the first probe magnet moves along with the optics component responsive to the actuator;
a position sensor located within the flux region of the probe magnet, configured to detect changes in a current location of the probe magnet as the probe magnet moves along with the optics component responsive to the actuator according to changes in the flux region of the probe magnet,
a second position sensor configured to detect changes in a current location of the second probe magnet; and
 Claim 10: a second position sensor configured to detect changes in a current location of the second probe magnet,
wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera.
Claim 10: wherein the position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera


In view of the foregoing, claim 27 is anticipated by (and therefore not patentably distinct from) corresponding claim 10 of United States Patent No. 11,140,321.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,140,321 in view of Moto. 
However, claim 10 of U.S. Patent No. 11,140,321 fails to claim wherein respective flux regions of the first probe magnet and the second probe magnet overlap with at least one respective flux region of the one or more drive magnets.
At the time of filing, there was a recognized problem or need in the art to mount probe magnets in the vicinity of drive magnets.  There were a finite number of identified and predictable potential solutions to the recognized need or problem which were:
Mount the magnets such that their flux regions overlap (paragraph 79 of Moto teaches that the drive magnets M will interfere with probe magnet 19a); or
Mount the magnets such that their flux regions do not overlap (figure 11A teaches that a shield N can be provided to prevent interference between the magnets as disclosed at paragraph 82).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all the solutions result in a sensing system for determining lens position.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 28 is obvious over (and therefore not patentably distinct from) corresponding claim 10 in United States Patent No. 11,140,321 in view of Moto.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,140,321. 
Application 17/492449
United States Patent 11,140,321
Claim 29
Claim 10 as dependent on claim 8
The device of claim 27,
 
wherein the first position sensor are mounted on a surface of an image sensor side of a carrier for the one or more coils.
wherein the position sensor is mounted on an image sensor side of the carrier of one of the one or more coils


However, claim 10 of U.S. Patent No. 11,140,321 fails to claim wherein second position sensor is mounted on a surface of an image sensor side of a carrier for the one or more coils.
At the time of filing, there was a recognized problem or need in the art to mount a position sensor within the flux region of a corresponding probe magnet for position detection.  There were a finite number of identified and predictable potential solutions to the recognized need or problem which were:
Mount the second position sensor a surface of an image sensor side of a carrier for the one or more coils (claim 10 requires that the second position sensor is “mounted on a surface of a carrier for a second one of the one or more coils”); or
Mount the second position sensor a surface of an object field side of a carrier for the one or more coils (claim 10 requires that the second position sensor is “mounted on a surface of a carrier for a second one of the one or more coils”).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all the solutions result in the mounting of a position sensor within the flux region of a corresponding probe magnet for position detection.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 29 is obvious over (and therefore not patentably distinct from) corresponding claim 10 in United States Patent No. 11,140,321.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,140,321 in view of Moto et al. (United States Patent Application Publication 2018/0039161). 
However, claim 10 of U.S. Patent No. 11,140,321 fails to claim wherein the first position sensor and the second position sensor are mounted on a surface of an object field side of a carrier for the one or more coils.
Claim 10 of U.S. Patent No. 11,140,321 claims wherein the position sensor is mounted on an image sensor side of a surface of a carrier of the OIS coil (as claimed in claim 8).  Moto teaches wherein position sensors are mounted on an object field side of a carrier for the OIS coil (figure 7 exhibits wherein a position sensor 19B is mounted on an object field side of coil carrier 18).  Because both claim 10 of U.S. Patent No. 11,140,321 and Moto teach mounting positions sensors on a carrier of an OIS coil, it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute one location for the other to achieve the predictable result of determining a lens position.
In view of the foregoing, claim 30 is obvious over (and therefore not patentably distinct from) corresponding claim 10 in United States Patent No. 11,140,321 in view of Moto.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,140,321 in view of claim 12 in United States Patent No. 11,140,321. 
Claim 10 of U.S. Patent No. 11,140,321 fails to claim wherein a carrier of the one or more coils is a carrier for an optical image stabilization (OIS) coil.
However, claim 12 of U.S. Patent No. 11,140,321 which is also dependent on claim 8 claims “wherein the carrier of the one coil is a carrier for an optical image stabilization (OIS) coil.”  Because claims 10 and 12 are both dependent on claim 8, it would have been obvious to claim the subject matter of claim 12 so that it is dependent on claim 10 for the purpose of providing a user with a device which can perform image stabilization thereby generating image free of unintended motion artifacts.
In view of the foregoing, claim 31 is obvious over (and therefore not patentably distinct from) corresponding claim 10 in United States Patent No. 11,140,321 in view of claim 12 in United States Patent No. 11,140,321.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,140,321 in view of claim 14 in United States Patent No. 11,140,321. 
Claim 10 of U.S. Patent No. 11,140,321 fails to claim wherein the device is a portable multifunction device.
However, claim 14 of U.S. Patent No. 11,140,321 which is also dependent on claim 8 claims “wherein the device is a portable multifunction device.”  Because claims 10 and 14 are both dependent on claim 8, it would have been obvious to claim the subject matter of claim 14 so that it is dependent on claim 10 for the purpose of providing a user with a device which can perform multiple functions in addition to stable image capturing.
In view of the foregoing, claim 32 is obvious over (and therefore not patentably distinct from) corresponding claim 10 in United States Patent No. 11,140,321 in view of claim 14 in United States Patent No. 11,140,321.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,140,321 in view of claim 15 in United States Patent No. 11,140,321. 
Claim 10 of U.S. Patent No. 11,140,321 fails to claim wherein the device further comprises a display configured to display image data capture via the image sensor of the camera.
However, claim 15 of U.S. Patent No. 11,140,321 which is also dependent on claim 8 claims “wherein the device further comprises a display configured to display image data capture via the image sensor of the camera.”  Because claims 10 and 15 are both dependent on claim 8, it would have been obvious to claim the subject matter of claim 15 so that it is dependent on claim 10 for the purpose of providing a user with a display on which they can review captured images.
In view of the foregoing, claim 33 is obvious over (and therefore not patentably distinct from) corresponding claim 10 in United States Patent No. 11,140,321 in view of claim 15 in United States Patent No. 11,140,321.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,140,321 in view of Wong et al. (United States Patent Application Publication 2016/0231528). 
Application 17/492449
United States Patent 11,140,321
Claim 34
Claim 16
A camera, comprising:
A camera, comprising:
an image sensor configured to capture light projected onto a surface of the image sensor through an optics component;
an image sensor configured to capture light projected onto a surface of the image sensor through an optics component;
the optics component, configured to:
the optics component, configured to:
move along an optical axis of the optics component to allow an actuator comprising one or more drive magnets to cause the optics component to move along the optical axis,
move along an optical axis of the optics component to allow an actuator comprising one or more drive magnets to cause the optics component to move along the optical axis; and
wherein the one or more drive magnets are positioned at an angle with respect to four different corners of the optics component; and
 
move along one or more axes orthogonal to the optical axis to allow the actuator to cause the optics component to move along the one or more axes;
move along one or more axes orthogonal to the optical axis to allow the actuator to cause the optics component to move along the one or more axes;
a first probe magnet mounted on a surface of the optics component;
a probe magnet mounted on a surface of the optics component in a location where a flux region of the probe magnet does not overlap with respective flux regions of the one or more drive magnets; and
a second probe magnet mounted in a different location on the optics component than the first probe magnet;
 
a first position sensor configured to detect changes in a current location of the first probe magnet as the first probe magnet;
a position sensor located within the flux region of the probe magnet, configured to detect changes in a current location of the probe magnet as the probe magnet moves along with the optics component responsive to the actuator according to changes in the flux region of the probe magnet, 
a second position sensor configured to detect changes in a current location of the second probe magnet; and
 
wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera.
 


However, claim 16 of U.S. Patent No. 11,140,321 fails to claim wherein the one or more drive magnets are positioned at an angle with respect to four different corners of the optics component; and a second probe magnet mounted in a different location on the optics component than the first probe magnet; a second position sensor configured to detect changes in a current location of the second probe magnet; and wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera.
Wong is a similar or analogous system to the claimed invention as evidenced Wong teaches a camera module wherein the motivation of increasing position detection accuracy by cancelling an external magnetic field would have prompted a predictable variation of claim 16 in United States Patent No. 11,140,321 by applying Wong’s known principal of providing one or more drive magnets are positioned at an angle with respect to four different corners of the optics component (figure 3A exhibits wherein the drive magnets 3008a are positioned at an angle with respect to each corner); and a second probe magnet mounted in a different location on the optics component than the first probe magnet (figure 3A exhibits a second probe magnet 3012a opposite a first probe magnet as disclosed at paragraph 153); a second position sensor configured to detect changes in a current location of the second probe magnet (figure 3A exhibits a position sensor 3002a opposite a first position sensor as disclosed at paragraph 153); and wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera (figure 3A exhibits wherein the position sensors 3002a are on opposite sides between different pairs of drive magnets).
In view of the motivations such as increasing position detection accuracy by cancelling an external magnetic field one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 16 in United States Patent No. 11,140,321.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 34 is obvious over (and therefore not patentably distinct from) corresponding claim 16 in United States Patent No. 11,140,321 in view of Wong.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,140,321 in view of Wong. 
Application 17/492449
United States Patent 11,140,321
Claim 35
Claim 16
The camera of claim 34,
 
wherein the actuator comprises a carrier for one or more coils configured to move the one or more drive magnets according to Lorentz forces generated when an electric current is applied to the one or more coils.
a carrier for one or more coils in the actuator configured to move the one or more drive magnets according to Lorentz forces generated when an electric current is applied to the one or more coils


In view of the foregoing, claim 35 is obvious over (and therefore not patentably distinct from) corresponding claim 16 in United States Patent No. 11,140,321 in view of Wong.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,140,321 in view of Wong. 
Application 17/492449
United States Patent 11,140,321
Claim 36
Claim 17
The camera of claim 35,
 
wherein the one or more coils is an optical image stabilization (OIS) coil.
wherein the one or more coils in the actuator is an optical image stabilization (OIS) coil.


In view of the foregoing, claim 36 is obvious over (and therefore not patentably distinct from) corresponding claim 17 in United States Patent No. 11,140,321 in view of Wong.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,140,321 in view of Wong and further in view of Moto et al. (United States Patent Application Publication 2018/0039161). 
However, claim 16 of U.S. Patent No. 11,140,321 fails to claim wherein the first position sensor and the second position sensor are mounted on a surface of the OIS coil that is on an object field side of a carrier for the one or more coils.
Claim 16 of U.S. Patent No. 11,140,321 claims wherein the position sensor is mounted on an image sensor side of a surface of a carrier for one or more coils.  Moto teaches wherein position sensors are mounted on an object field side of a carrier for the OIS coil (figure 7 exhibits wherein a position sensor 19B is mounted on an object field side of coil carrier 18).  Because both claim 16 of U.S. Patent No. 11,140,321 and Moto teach mounting positions sensors on a carrier of an OIS coil, it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute one location for the other to achieve the predictable result of determining a lens position.
In view of the foregoing, claim 37 is obvious over (and therefore not patentably distinct from) corresponding claim 16 in United States Patent No. 11,140,321 in view of Wong and further in view of Moto.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,140,321 in view of Wong. 
Application 17/492449
United States Patent 11,140,321
Claim 38
Claim 20
The camera of claim 34,
 
wherein the camera is implemented within a portable multifunction device that also implements an autofocus (AF) mechanism to cause the actuator to move the optical component along the optical axis and an optical image stabilization (OIS) mechanism to cause the actuator to move the optical component along a path orthogonal to the optical path.
wherein the camera is implemented within a portable multifunction device that also implements an autofocus (AF) mechanism to cause the actuator to move the optical component along the optical axis and an optical image stabilization (OIS) mechanism to cause the actuator to move the optical component along a path orthogonal to the optical path.


In view of the foregoing, claim 38 is obvious over (and therefore not patentably distinct from) corresponding claim 20 in United States Patent No. 11,140,321 in view of Wong.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,140,321 in view of Wong. 
Application 17/492449
United States Patent 11,140,321
Claim 39
Claim 20
The camera of claim 34,
 
wherein the camera also implements an autofocus (AF) mechanism to cause the actuator to move the optical component along the optical axis and an OIS mechanism to cause the actuator to move the optical component along a path orthogonal to the optical path.
wherein the camera is implemented within a portable multifunction device that also implements an autofocus (AF) mechanism to cause the actuator to move the optical component along the optical axis and an optical image stabilization (OIS) mechanism to cause the actuator to move the optical component along a path orthogonal to the optical path.


In view of the foregoing, claim 39 is obvious over (and therefore not patentably distinct from) corresponding claim 20 in United States Patent No. 11,140,321 in view of Wong.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,140,321 in view of Wong and further in view of Moto. 
However, claim 16 of U.S. Patent No. 11,140,321 fails to claim herein the first position sensor and the second position sensor are mounted on a surface of a substrate of the camera located on a same side as the image sensor with respect to the optics component.
Claim 16 of U.S. Patent No. 11,140,321 claims wherein the position sensor is mounted on an image sensor side of a surface of a carrier for one or more coils.  Moto teaches wherein position sensors are mounted on a surface of a substrate of the camera located on a same side as the image sensor with respect to the optics component (figure 8 exhibits wherein a position sensor 19B is mounted on a surface of a substrate of the camera located on a same side as the image sensor with respect to the optics component.  Because both claim 4 of U.S. Patent No. 11,140,321 and Moto teach mounting positions sensors, it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute one location for the other to achieve the predictable result of determining a lens position.
In view of the foregoing, claim 40 is obvious over (and therefore not patentably distinct from) corresponding claim 16 in United States Patent No. 11,140,321 in view of Wong and further in view of Moto.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 26, 27, 32-34, 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (United States Patent Application Publication 2016/0231528), hereinafter referenced as Wong.
Regarding claim 21, Wong discloses a camera, comprising: an image sensor configured to capture light projected onto a surface of the image sensor through an optics component (figure 4 exhibits image sensor 4050); the optics component, configured to: move along an optical axis of the optics component to allow an actuator comprising one or more drive magnets to cause the optics component to move along the optical axis (figure 4 exhibits wherein optical axis movement occurs), wherein the one or more drive magnets are positioned at an angle with respect to four different corners of the optics component (figure 3A exhibits drive magnets 3008a disposed at angles with respect to each corner as disclosed at paragraph 152); and move along one or more axes orthogonal to the optical axis to allow the actuator to cause the optics component to move along the one or more axes (figure 4 exhibits wherein XY movement can occur as disclosed at paragraph 162); the actuator, comprising an optical image stabilization (OIS) coil configured to cause one of the one or more drive magnets to move along the one or more axes orthogonal to the optical axis (paragraph 165 teaches OIS coils, because the drive magnets are mounted to wires 4020 through springs 4040, the drive magnets will move orthogonally to the optical axis); a first probe magnet mounted on a surface of the optics component (figure 3A exhibits wherein magnet 3012a is mounted on optics holder 3004a as disclosed at paragraph 152); a second probe magnet mounted in a different location on the optics component than the first probe magnet (figure 3A exhibits wherein a second magnet 3012a is mounted on optics holder 3004a as disclosed at paragraph 152); a first position sensor configured to detect changes in a current location of the first probe magnet as the first probe magnet moves along with the optics component responsive to the actuator (figure 3A exhibits a hall sensor 3002a as disclosed at paragraph 153); a second position sensor configured to detect changes in a current location of the second probe magnet (figure 3A exhibits a hall sensor 3002a as disclosed at paragraph 153); and wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera (figure 3A exhibits wherein the positions sensors are located between different pairs of magnets 3008a and on opposite sides of the camera).
Regarding claim 26, Wong discloses everything claimed as applied above (see claim 21), in addition, Wong discloses wherein the camera is implemented within a portable multifunction device (paragraph 77 teaches that the camera is integrated in a portable multifunction device).
Regarding claim 27, Wong discloses a device comprising, comprising: one or more processors; a memory (figure 11 exhibits memory 1120 and processor 1110 as disclosed at paragraph 183), storing program instructions that cause the one or more processors to implement a controller to signal an actuator of a camera to cause movement of an optics component of the camera (paragraph 183 discloses lens control program 1122); the camera, comprising: the actuator, comprising one or more drive magnets, wherein the one or more drive magnets are positioned at an angle with respect to four different corners of the optics component (figure 3A exhibits drive magnets 3008a disposed at angles with respect to each corner as disclosed at paragraph 152); one or more coils configured to move the one or more drive magnets according to Lorentz forces generated when an electric current is applied to the one or more coils (paragraph 162 discloses coil 4004 which moves based on Lorentz forces as disclosed at paragraph 164); a first probe magnet mounted on a surface of the optics component (figure 3A exhibits wherein magnet 3012a is mounted on optics holder 3004a as disclosed at paragraph 152);
a second probe magnet mounted in a different location on the optics component than the first probe magnet (figure 3A exhibits wherein a second magnet 3012a is mounted on optics holder 3004a as disclosed at paragraph 152); a first position sensor configured to detect changes in a current location of the first probe magnet as the first probe magnet moves along with the optics component responsive to the actuator (figure 3A exhibits a hall sensor 3002a as disclosed at paragraph 153); a second position sensor configured to detect changes in a current location of the second probe magnet (figure 3A exhibits a hall sensor 3002a as disclosed at paragraph 153); and wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera (figure 3A exhibits wherein the positions sensors are located between different pairs of magnets 3008a and on opposite sides of the camera).
Regarding claim 32, Wong discloses everything claimed as applied above (see claim 27), in addition, Wong discloses wherein the camera is implemented within a portable multifunction device (paragraph 77 teaches that the camera is integrated in a portable multifunction device).
Regarding claim 33, Wong discloses everything claimed as applied above (see claim 27), in addition, Wong discloses wherein the device further comprises a display configured to display image data capture via the image sensor of the camera (figure 1 exhibits display 112 which can be used to display image data captured by the camera a disclosed at paragraph 95).
Regarding claim 34, Wong discloses a camera, comprising: an image sensor configured to capture light projected onto a surface of the image sensor through an optics component (figure 4 exhibits image sensor 4050); the optics component, configured to: move along an optical axis of the optics component to allow an actuator comprising one or more drive magnets to cause the optics component to move along the optical axis (figure 4 exhibits wherein optical axis movement occurs), wherein the one or more drive magnets are positioned at an angle with respect to four different corners of the optics component (figure 3A exhibits drive magnets 3008a disposed at angles with respect to each corner as disclosed at paragraph 152); and move along one or more axes orthogonal to the optical axis to allow the actuator to cause the optics component to move along the one or more axes (figure 4 exhibits wherein XY movement can occur as disclosed at paragraph 162); a first probe magnet mounted on a surface of the optics component (figure 3A exhibits wherein magnet 3012a is mounted on optics holder 3004a as disclosed at paragraph 152); a second probe magnet mounted in a different location on the optics component than the first probe magnet (figure 3A exhibits wherein a second magnet 3012a is mounted on optics holder 3004a as disclosed at paragraph 152); a first position sensor configured to detect changes in a current location of the first probe magnet as the first probe magnet (figure 3A exhibits a hall sensor 3002a as disclosed at paragraph 153); a second position sensor configured to detect changes in a current location of the second probe magnet figure 3A exhibits a hall sensor 3002a as disclosed at paragraph 153); and wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera (figure 3A exhibits wherein the positions sensors are located between different pairs of magnets 3008a and on opposite sides of the camera).
Regarding claim 38, Wong discloses everything claimed as applied above (see claim 34), in addition, Wong discloses wherein the camera is implemented within a portable multifunction device (paragraph 77 teaches that the camera is integrated in a portable multifunction device) that also implements an autofocus (AF) mechanism to cause the actuator to move the optical component along the optical axis (figure 4 exhibits wherein optical axis movement occurs as disclosed at paragraph 162) and an optical image stabilization (OIS) mechanism to cause the actuator to move the optical component along a path orthogonal to the optical path (figure 4 exhibits wherein XY movement can occur as disclosed at paragraph 162).
Regarding claim 39, Wong discloses everything claimed as applied above (see claim 34), in addition, Wong discloses wherein the camera also implements an autofocus (AF) mechanism to cause the actuator to move the optical component along the optical axis (figure 4 exhibits wherein optical axis movement occurs as disclosed at paragraph 162) and an OIS mechanism to cause the actuator to move the optical component along a path orthogonal to the optical path (figure 4 exhibits wherein XY movement can occur as disclosed at paragraph 162).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-28 and 30-40 are rejected under 35 U.S.C. 103 as being unpatentable over Moto et al. (United States Patent Application Publication 2018/0039161), hereinafter referenced as Moto, in view of Wong.
Regarding claim 21, Moto discloses a camera, comprising: an image sensor configured to capture light projected onto a surface of the image sensor through an optics component (figure 1 exhibits image sensor 210 and optics 10 as disclosed at paragraph 45); the optics component, configured to: move along an optical axis of the optics component to allow an actuator comprising one or more drive magnets to cause the optics component to move along the optical axis (figure 8 exhibits magnets M which cause movement along the optical axis as disclosed at paragraph 50), wherein the one or more drive magnets are positioned at an angle with respect to four different corners of the optics component (figure 10B exhibits wherein the magnets M are located at the 4 corners as disclosed at paragraph 80);  and move along one or more axes orthogonal to the optical axis to allow the actuator to cause the optics component to move along the one or more axes (paragraph 69 teaches that coil C2 causes movement orthogonal to the optical axis); the actuator, comprising an optical image stabilization (OIS) coil configured to cause one of the one or more drive magnets to move along the one or more axes orthogonal to the optical axis (figure 7 exhibits OIS coil C2 as disclosed at paragraph 60); a first probe magnet mounted on a surface of the optics component (figure 7 exhibits magnet 19A on optical holder 13 as disclosed at paragraph 77); a first position sensor configured to detect changes in a current location of the first probe magnet as the first probe magnet moves along with the optics component responsive to the actuator (figure 7 exhibits sensor 19B as disclosed at paragraph 77); wherein the first position sensor and the second position sensor are located between the drive magnets positioned a side of the camera (figure 10B exhibits wherein the first position sensor is between two drive magnets on a first side of the camera).  However, Moto fails to disclose a second probe magnet mounted in a different location on the optics component than the first probe magnet; a second position sensor configured to detect changes in a current location of the second probe magnet; and wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera.
Wong is a similar or analogous system to the claimed invention as evidenced Wong teaches a camera module wherein the motivation of increasing position detection accuracy by cancelling an external magnetic field would have prompted a predictable variation of Moto by applying Wong’s known principal of providing a second probe magnet mounted in a different location on the optics component than the first probe magnet (figure 3A exhibits a second probe magnet 3012a opposite a first probe magnet as disclosed at paragraph 153); a second position sensor configured to detect changes in a current location of the second probe magnet (figure 3A exhibits a position sensor 3002a opposite a first position sensor as disclosed at paragraph 153); and wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera (figure 3A exhibits wherein the position sensors 3002a are on opposite sides between different pairs of drive magnets).
In view of the motivations such as increasing position detection accuracy by cancelling an external magnetic field one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moto.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 23, Moto in view of Wong discloses everything claimed as applied above (see claim 21), in addition, Moto discloses wherein the first position sensor and the second position sensor are mounted on the surface of the OIS coil that is on an object field side of a carrier for the OIS coil (figure 7 exhibits wherein position sensor 19B is mounted on an object side of carrier 18; when combined with Wong which teaches a pair of position sensors, it would have been obvious to mount both position sensors in a similar manner).
Regarding claim 24, Moto in view of Wong discloses everything claimed as applied above (see claim 21), however, the embodiment of figure 7 of Moto fails to disclose wherein the first position sensor and the second position sensor are mounted on a surface of a substrate of the camera located on a same side as the image sensor with respect to the optics component.
Moto teaches a first embodiment in which the position sensor is mounted on a surface of an object field side of a carrier for the one or more coils (figure 7 exhibits wherein position sensor 19B is mounted on an object side of carrier 18; when combined with Wong which teaches a pair of position sensors, it would have been obvious to mount both position sensors in a similar manner).  Moto teaches a second embodiment wherein the first position sensor and the second position sensor are mounted on a surface of a substrate of the camera located on a same side as the image sensor with respect to the optics component (figure 8 exhibits wherein position sensor 19B is mounted a surface of a substrate 200 of the camera located on a same side as the image sensor with respect to the optics component; when combined with Wong which teaches a pair of position sensors, it would have been obvious to mount both position sensors in a similar manner).  Because both embodiments of Moto teach locations for mounting a position sensor, it would have been obvious to a person having ordinary skill in the art to substitute one mounting location for the other to achieve the predictable result of detecting a lens position.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 25, Moto in view of Wong discloses everything claimed as applied above (see claim 21), in addition, Moto discloses wherein respective flux regions of the first probe magnet and the second probe magnet overlap with at least one respective flux region of the one or more drive magnets (paragraph 79 teaches that because the magnets M and magnetic element overlap in a direction perpendicular to the optical axis there is some magnetic interference between the magnets, as such it is clear that the magnetic interference is due to an overlap in the respective flux regions; furthermore because Wong discloses a second probe magnet on an opposite side, it is apparent that this second probe magnet would also have a flux region which overlaps with a flux region of a magnet M).
Regarding claim 26, Moto in view of Wong discloses everything claimed as applied above (see claim 21), in addition, Moto discloses wherein the camera is implemented within a portable multifunction device (paragraph 45 teaches that the camera is implemented in a mobile phone or tablet PC).
Regarding claim 27, Moto discloses a device comprising, comprising: the camera, comprising: the actuator comprising one or more drive magnets (figure 8 exhibits magnets M which cause movement along the optical axis as disclosed at paragraph 50), wherein the one or more drive magnets are positioned at an angle with respect to four different corners of the optics component (figure 10B exhibits wherein the magnets M are located at the 4 corners as disclosed at paragraph 80);  one or more coils configured to move the one or more drive magnets according to Lorentz forces generated when an electric current is applied to the one or more coils (figure 7 exhibits coil C2 as disclosed at paragraph 60); a first probe magnet mounted on a surface of the optics component (figure 7 exhibits magnet 19A on optical holder 13 as disclosed at paragraph 77); a first position sensor configured to detect changes in a current location of the first probe magnet as the first probe magnet moves along with the optics component responsive to the actuator (figure 7 exhibits sensor 19B as disclosed at paragraph 77); wherein the first position sensor and the second position sensor are located between the drive magnets positioned a side of the camera (figure 10B exhibits wherein the first position sensor is between two drive magnets on a first side of the camera).  However, Moto fails to disclose one or more processors; a memory, storing program instructions that cause the one or more processors to implement a controller to signal an actuator of a camera to cause movement of an optics component of the camera; a second probe magnet mounted in a different location on the optics component than the first probe magnet; a second position sensor configured to detect changes in a current location of the second probe magnet; and wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera.
Wong is a similar or analogous system to the claimed invention as evidenced Wong teaches a camera module wherein the motivation of increasing position detection accuracy by cancelling an external magnetic field would have prompted a predictable variation of Moto by applying Wong’s known principal of providing one or more processors; a memory (figure 11 exhibits memory 1120 and processor 1110 as disclosed at paragraph 183), storing program instructions that cause the one or more processors to implement a controller to signal an actuator of a camera to cause movement of an optics component of the camera (paragraph 183 discloses lens control program 1122); a second probe magnet mounted in a different location on the optics component than the first probe magnet (figure 3A exhibits a second probe magnet 3012a opposite a first probe magnet as disclosed at paragraph 153); a second position sensor configured to detect changes in a current location of the second probe magnet (figure 3A exhibits a position sensor 3002a opposite a first position sensor as disclosed at paragraph 153); and wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera (figure 3A exhibits wherein the position sensors 3002a are on opposite sides between different pairs of drive magnets).
In view of the motivations such as increasing position detection accuracy by cancelling an external magnetic field one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moto.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 28, Moto in view of Wong discloses everything claimed as applied above (see claim 27), in addition, Moto discloses wherein respective flux regions of the first probe magnet and the second probe magnet overlap with at least one respective flux region of the one or more drive magnets (paragraph 79 teaches that because the magnets M and magnetic element overlap in a direction perpendicular to the optical axis there is some magnetic interference between the magnets, as such it is clear that the magnetic interference is due to an overlap in the respective flux regions; furthermore because Wong discloses a second probe magnet on an opposite side, it is apparent that this second probe magnet would also have a flux region which overlaps with a flux region of a magnet M).
Regarding claim 30, Moto in view of Wong discloses everything claimed as applied above (see claim 27), in addition, Moto discloses wherein the first position sensor and the second position sensor are mounted on a surface of an object field side of a carrier for the one or more coils (figure 7 exhibits wherein position sensor 19B is mounted on an object side of carrier 18; when combined with Wong which teaches a pair of position sensors, it would have been obvious to mount both position sensors in a similar manner).
Regarding claim 31, Moto in view of Wong discloses everything claimed as applied above (see claim 27), in addition, Moto discloses wherein a carrier of the one or more coils is a carrier for an optical image stabilization (OIS) coil (figure 7 exhibits wherein position sensor 19B is mounted on an object side of carrier 18 which is a carrier for coil C2 which is used for OIS as disclosed at paragraph 60; when combined with Wong which teaches a pair of position sensors, it would have been obvious to mount both position sensors in a similar manner).
Regarding claim 32, Moto in view of Wong discloses everything claimed as applied above (see claim 27), in addition, Moto discloses wherein the device is a portable multifunction device (paragraph 45 teaches that the camera is implemented in a mobile phone or tablet PC).
Regarding claim 33, Moto in view of Wong discloses everything claimed as applied above (see claim 27), however, Moto fails disclose wherein the device further comprises a display configured to display image data capture via the image sensor of the camera.
Wong is a similar or analogous system to the claimed invention as evidenced Wong teaches a camera wherein the motivation of allowing a user to review an image to be captured prior to capturing in a viewfinder state would have prompted a predictable variation of Moto by applying Wong’s known principal of providing a display configured to display image data capture via the image sensor of the camera (figure 1 exhibits display 112 which can be used to display image data captured by the camera a disclosed at paragraph 95).
In view of the motivations such as allowing a user to review an image to be captured prior to capturing in a viewfinder state one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moto.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 34, Moto discloses a camera, comprising: an image sensor configured to capture light projected onto a surface of the image sensor through an optics component (figure 1 exhibits image sensor 210 and optics 10 as disclosed at paragraph 45); the optics component, configured to: move along an optical axis of the optics component to allow an actuator comprising one or more drive magnets to cause the optics component to move along the optical axis (figure 8 exhibits magnets M which cause movement along the optical axis as disclosed at paragraph 50, wherein the one or more drive magnets are positioned at an angle with respect to four different corners of the optics component (figure 10B exhibits wherein the magnets M are located at the 4 corners as disclosed at paragraph 80); and move along one or more axes orthogonal to the optical axis to allow the actuator to cause the optics component to move along the one or more axes (paragraph 69 teaches that coil C2 causes movement orthogonal to the optical axis); a first probe magnet mounted on a surface of the optics component (figure 7 exhibits magnet 19A on optical holder 13 as disclosed at paragraph 77); a first position sensor configured to detect changes in a current location of the first probe magnet as the first probe magnet (figure 7 exhibits sensor 19B as disclosed at paragraph 77); wherein the first position sensor and the second position sensor are located between the drive magnets positioned a side of the camera (figure 10B exhibits wherein the first position sensor is between two drive magnets on a first side of the camera).  However, Moto fails to disclose a second probe magnet mounted in a different location on the optics component than the first probe magnet; a second position sensor configured to detect changes in a current location of the second probe magnet; and wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera.
Wong is a similar or analogous system to the claimed invention as evidenced Wong teaches a camera module wherein the motivation of increasing position detection accuracy by cancelling an external magnetic field would have prompted a predictable variation of Moto by applying Wong’s known principal of providing a second probe magnet mounted in a different location on the optics component than the first probe magnet (figure 3A exhibits a second probe magnet 3012a opposite a first probe magnet as disclosed at paragraph 153); a second position sensor configured to detect changes in a current location of the second probe magnet (figure 3A exhibits a position sensor 3002a opposite a first position sensor as disclosed at paragraph 153); and wherein the first position sensor and the second position sensor are located between different ones of the drive magnets positioned on opposite sides of the camera (figure 3A exhibits wherein the position sensors 3002a are on opposite sides between different pairs of drive magnets).
In view of the motivations such as increasing position detection accuracy by cancelling an external magnetic field one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Moto.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 35, Moto in view of Wong discloses everything claimed as applied above (see claim 34), in addition, Moto discloses a carrier for one or more coils (figure 7 exhibits substrate 18 on which coil C2 is disposed as disclosed at paragraph 69) configured to move the one or more drive magnets according to Lorentz forces generated when an electric current is applied to the one or more coils (paragraph 60 teaches that when a current is applied to coil C2, the drive magnets are moved orthogonally to the optical axis).
Regarding claim 36, Moto in view of Wong discloses everything claimed as applied above (see claim 35), in addition, Moto discloses wherein the one or more coils is an optical image stabilization (OIS) coil (paragraph 60 teaches that when a current is applied to coil C2, the drive magnets are moved orthogonally to the optical axis for OIS).
Regarding claim 37, Moto in view of Wong discloses everything claimed as applied above (see claim 35), in addition, Moto discloses wherein the first position sensor and the second position sensor are mounted on a surface of an object field side of a carrier for the one or more coils (figure 7 exhibits wherein position sensor 19B is mounted on an object side of carrier 18; when combined with Wong which teaches a pair of position sensors, it would have been obvious to mount both position sensors in a similar manner).
Regarding claim 38, Moto in view of Wong discloses everything claimed as applied above (see claim 34), in addition, Moto discloses wherein the camera is implemented within a portable multifunction device (paragraph 45 teaches that the camera is implemented in a mobile phone or tablet PC) that also implements an autofocus (AF) mechanism to cause the actuator to move the optical component along the optical axis (paragraph 52 teaches that an autofocus function is performed) and an optical image stabilization (OIS) mechanism to cause the actuator to move the optical component along a path orthogonal to the optical path (paragraph 60 teaches that an OIS function is performed).
Regarding claim 39, Moto in view of Wong discloses everything claimed as applied above (see claim 34), in addition, Moto discloses wherein the camera also implements an autofocus (AF) mechanism to cause the actuator to move the optical component along the optical axis (paragraph 52 teaches that an autofocus function is performed) and an OIS mechanism to cause the actuator to move the optical component along a path orthogonal to the optical path (paragraph 60 teaches that an OIS function is performed).
Regarding claim 40, Moto in view of Wong discloses everything claimed as applied above (see claim 34), however, the embodiment of figure 7 of Moto fails to disclose wherein the first position sensor and the second position sensor are mounted on a surface of a substrate of the camera located on a same side as the image sensor with respect to the optics component.
Moto teaches a first embodiment in which the position sensor is mounted on a surface of an object field side of a carrier for the one or more coils (figure 7 exhibits wherein position sensor 19B is mounted on an object side of carrier 18; when combined with Wong which teaches a pair of position sensors, it would have been obvious to mount both position sensors in a similar manner).  Moto teaches a second embodiment wherein the first position sensor and the second position sensor are mounted on a surface of a substrate of the camera located on a same side as the image sensor with respect to the optics component (figure 8 exhibits wherein position sensor 19B is mounted a surface of a substrate 200 of the camera located on a same side as the image sensor with respect to the optics component; when combined with Wong which teaches a pair of position sensors, it would have been obvious to mount both position sensors in a similar manner).  Because both embodiments of Moto teach locations for mounting a position sensor, it would have been obvious to a person having ordinary skill in the art to substitute one mounting location for the other to achieve the predictable result of detecting a lens position.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 22 and 29 would be allowable if the nonstatutory double patenting rejections, set forth in this Office action are overcome and were rewritten in independent form to include all of the limitations of the base claim and any intervening claims.
Claim 22 would be allowable because the prior art of record fails to teach or suggest wherein the first position sensor and the second position sensor are mounted on the surface of the OIS coil that is on an image sensor side of a carrier for the OIS coil, in combination with the elements of claim 21 from which it is dependent.  The closest prior art of record, Moto in view of Wong teaches the camera of claim 21, furthermore, Moto discloses that a position sensor could be mounted on an image sensor substrate or on an object side of a coil carrier.  However, the combination fails to teach or suggest “wherein the first position sensor and the second position sensor are mounted on the surface of the OIS coil that is on an image sensor side of a carrier for the OIS coil” as currently claimed.
Claim 29 would be allowable because the prior art of record fails to teach or suggest wherein the first position sensor and the second position sensor are mounted on a surface of an image sensor side of a carrier for the one or more coils, in combination with the elements of claim 27 from which it is dependent.  The closest prior art of record, Moto in view of Wong teaches the camera of claim 27, furthermore, Moto discloses that a position sensor could be mounted on an image sensor substrate or on an object side of a coil carrier.  However, the combination fails to teach or suggest “wherein the first position sensor and the second position sensor are mounted on a surface of an image sensor side of a carrier for the one or more coils” as currently claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696